Name: Commission Regulation (EEC) No 2160/84 of 26 July 1984 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to interventions in cereals
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 27. 7. 84 Official Journal of the European Communities No L 197/21 COMMISSION REGULATION (EEC) No 2160/84 of 26 July 1984 amending Regulation (EEC) No 1570/77 on price increases and reductions applicable to interventions in cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, dough ; whereas, however, the above should be reiterated for the sake of form in Article 6 ( 1 ) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,Having regard to the Treaty establishing the EuropeanEconomic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regulation (EEC) No 2096/84 (4), defines the minimum quality of sorghum which may be taken over by an intervention agency ; whereas, consequently, Commission Regulation (EEC) No 1 570/77 (*) should be amended so that it is possible to determine the increases and reductions applicable to the buying-in price for sorghum taken over by an intervention agency ; Whereas the amounts still fixed in units of account (u.a.) should be expressed in ECU and duly adjusted ; Article 1 Regulation (EEC) No 1570/77 is hereby amended as follows : 1 . The second paragraph of Article 2 is deleted . 2. Article 3 is replaced by the following : 'Article 3 1 . Where the moisture content of cereals offered for intervention is less than the moisture content of the standard quality, the price increases to be applied shall be those listed in table I of Annex I. 2 . Where the specific weight of common wheat, durum wheat, rye and barley offered for interven ­ tion differs from the specific weight of the standard quality, the price increases and reductions to be applied shall be those listed in table II of Annex I. 3 . Where the application of paragraphs 1 and 2 leads to the simultaneous application of two price increases, only the greater price increase shall apply.' 3 . Article 4 is replaced by the following : Article 4 1 . Where the percentage of broken grains exceeds 3 % in durum wheat, common wheat, rye or barley and 4 % in maize or sorghum, a reduc ­ tion of 0,05 % shall be applied for each excess of 0,1 % . 2. Where the percentage of grain impurities exceeds 1,5 % for durum wheat, 3 % for rye, 4 % for maize and sorghum and 5 % for common wheat and barley, a reduction of 0,05 % shall be applied for each excess of 0,1 % . Whereas the fifth indent of Article 6 ( 1 ) of Regulation (EEC) No 1570/77 defines in technical terms the minimum quality of rye used for bread-making and in respect of which the intervention agencies may apply a special increase at the time of intervention ; whereas the said minimum quality depends on the amylolytic activity of the flour ; whereas it is established practice to measure this minimum quality by means of a Brabender amylogram which records in conventional Brabender units (from 0 to 1 000) the maximum viscosity of the dough at a given temperature ; whereas the amylogram data specified in the fifth indent of Article 6 ( 1 ) are valid only for the Brabender method, and by definition record the maximum viscosity of the (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 174, 14. 7. 1977, p. 15. H OJ No L 193, 21 . 7. 1984, p. 20. 0 OJ No L 174, 14 . 7. 1977, p. 18 . No L 197/22 Official Journal of the European Communities 27. 7 . 84 3 . Where the percentage of sprouted grains exceeds 2,5 %, a reduction of 0,05 % shall be applied for each excess of 0,1 % . 4. Where the percentage of miscellaneous im ­ purities (Schwarzbesatz) exceeds 0,5 % in durum wheat and 1 % in common wheat, rye, barley, maize or sorghum, a reduction of 0,1 % shall be applied for each excess of 0,1 % . 5. Where the percentage of piebald grains in durum wheat exceeds 20 % including not more than 4 % of common wheat but does not exceed 40 % including not more than 4 % of common wheat, a reduction of 0,2 % shall be applied for each excess of 1 % or fraction of 1 % ; if the percentage of such grains exceeds 40 % including not more than 4 % of common wheat, a reduction of 0,3 % shall be applied for each excess of 1 % or fraction of 1 % . 6. For the durum wheat varieties listed below, the following reductions shall be applied :  Grifoni : 5 ECU per tonne, 4. The fifth indent of Article 6 ( 1 ) is replaced by the following : '  the viscosity of an aqueous suspension of a full milling, including the germ, is not less than 200 units as recorded on a Brabender amylo ­ gram at a temperature of at least 63 ° C at the summit of the curve.' 5. The following paragraph 3 is added to Article 6 : '3 . The costs relating to the Brabender amylo ­ gram shall be borne by the offerer. In the event of a dispute, the intervention agency shall submit the rye in question to further tests, the cost of which shall be borne by the losing party.' 6 . Table I in the Annex is replaced by the table contained in Annex I to this Regulation. The Annex becomes Annex I. 7. Annex II to this Regulation is added as Annex II. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  with effect from 1 July 1984 in the case of durum wheat,  from 1 August 1984 in the case of the other cereals .  Marzuoli, Timilie and Neri di Sicilia : 25 ECU per tonne,  Durtal, Rikita and Tomclair : 50 ECU per tonne. 7. Where the percentage of tannin in sorghum offered for intervention is more than 0,4 % of dry weight, the reduction to be applied shall be calcu ­ lated by the practical method set out in Annex II .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission 27. 7. 84 Official Journal of the European Communities No L 197/23 ANNEX I TABLE I Price increases calculated as a percentage of the prices referred to in Article 2 of this Regulation, for cereals the moisture content of which differs from die moisture content of the standard quality W Moisture content Common wheat Durum wheat Rye Barley Maize Sorghum 1 2 3 4 5 6 7 0,1 0,2 0,3 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 U 1.3 1.4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2,8 2,9 3,0 0,1 0,2 0,3 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 U 1.3 1,4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2,8 2,9 3,0 0,1 0,2 03 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 U 1.3 1.4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2.8 2,9 3,0 0,1 0,2 0,3 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 U 1.3 1.4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2,8 2,9 3,0 15.4 15.3 15.2 15.1 15.0 14,9 14.8 14.7 14.6 14.5 14.4 14.3 14.2 14.1 14.0 13.9 13.8 13.7 13.6 13.5 13.4 13.3 13.2 13.1 13.0 12.9 12.8 12.7 12.6 12.5 12.4 12.3 12.2 12.1 12,0 11,9 11.8 11.7 11.6 11.5 11.4 11.3 11,2 11,1 11,0 10,9 10.8 10,7 10.6 10.5 10.4 10,3 10,2 10,1 10,0 0,1 0,2 0,3 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 1,2 1.3 1.4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2,8 2,9 3.0 3.1 3.2 3.3 3.4 3.5 3.6 3.7 3.8 3.9 4.0 4.1 4.2 4.3 4.4 4.5 4.6 4.7 4.8 4.9 5,0 0,1 0,2 0,3 0,4 0,5 0,6 0,7 0,8 0,9 1,0 1,1 1,2 1.3 1.4 1.5 1.6 1.7 1.8 1,9 2,0 2,1 2,2 2.3 2.4 2.5 2.6 2.7 2,8 2,9 3.0 3.1 3.2 3.3 3.4 3.5 3.6 3.7 3,8 3.9 4.0 4.1 4.2 4.3 4.4 4.5 4.6 4.7 4.8 4.9 5,0 3.1 3.2 3,1 3.2 3.1 3.2 33 3,1 3.2 3.3 3.4 3.5 3.6 3.7 3.8 3,9 4.0 4.1 4.2 4.3 4.4 4.5 4.6 4.7 4,8 4.9 5,0 5.1 5.2 5.3 5.4 5.5 3.3 3.4 3.5 3.6 3.7 3.8 3.9 4.0 4.1 4.2 4.3 4.4 4.5 4.6 4.7 4.8 4.9 5.0 5.1 5.2 5.3 5.4 5.5 3.4 3.5 3.6 3.7 3.8 3.9 4.0 4.1 4.2 43 4.4 4.5 4.6 4.7 4.8 4.9 5.0 5.1 5.2 5.3 5.4 5.5 3.3 3.4 3.5 3.6 3.7 3.8 3.9 4.0 4.1 4.2 4.3 4.4 4.5 4.6 4.7 4.8 4.9 5,0 5.1 5.2 5,3 5.4 5,5 No L 197/24 Official Journal of the European Communities 27. 7. 84 ANNEX II Practical method for determining the reduction to be applied to the price of sorghum by intervention agencies 1 . Basic data P = the percentage of tannin in raw product 0,4 % = the percentage of tannin above which the reduction is to be applied 1 1 % (') = the reduction corresponding to 1 % tannin in the dry matter 2. Calculation of the reduction The reduction, expressed as a percentage to be applied to the intervention price, shall be calcu ­ lated in accordance with the following formula : 1 1 (P  0,40) (') Reduction to be applied to the price of sorghum on the basis of the tannin content of 1 000 grams of dry matter : (a) Poultry-metabolizable energy of 1 000 g of sorghum dry matter with a theoretical tannin content of 0 % : 3 917 K calories . (b) Reduction of the poultry-metabolizable energy of 1 000 g of sorghum dry matter per additional percentage point of tannin : 419 K calories. (c) Difference, expressed in percentage points, between the maximum tannin content laid down for sorghum accepted for intervention and the tannin content laid down for the standard quality : 1,0  0,30 = 0,70. (d) Difference, expressed as a percentage, between the poultry-metabolizable energy of sorghum containing 1,0 % tannin and the poultry-metabolizable energy of sorghum with the same tannin content as the standard quality (0,30 %) : 3 917  (419 x 1,0)100  ( 3 917  (419 x 0,30) x 100 ) = 7,74 % (e) Percentage reduction corresponding to a 1 % tannin content in the dry matter, in excess of 0,30 % 7,74 = 11 % 0,70